Citation Nr: 0719663	
Decision Date: 06/29/07    Archive Date: 07/05/07

DOCKET NO.  05-16 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
50 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability compensation rating 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, 
Attorney At Law


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel



INTRODUCTION

The veteran served on active duty from December 1966 to 
August 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from December 2003 and January 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Initially, the Board notes that evidence of records indicates 
the Social Security Administration (SSA) has awarded the 
veteran disability benefits during the pendency of this 
appeal.  There is no indication that any effort has been made 
to secure the SSA decision awarding such benefits or any 
associated medical records.  If such SSA decision and medical 
records exist, they should be obtained and incorporated into 
the claims files.  38 U.S.C. § 5103A (West 2002).  

The Board finds that the veteran's claim for an increased 
initial disability rating for PTSD is inextricably 
intertwined with the issue of entitlement to TDIU and must be 
initially considered by the RO before further appellate 
action can be taken on the this claim.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).  Therefore, the 
veteran's claim for an initial increased disability rating 
for PTSD must be resolved prior to further appellate action 
on this issue.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should request all documents 
pertaining to any award of benefits from 
the SSA, and specifically request a copy 
of the decision awarding any benefits and 
copies of the medical records, upon which 
the SSA based its decision.  

2.  Thereafter, the RO should undertake 
any other development deemed necessary and 
readjudicate the issues on appeal.  If the 
issues on appeal remain denied, a 
supplemental statement of the case (SSOC) 
should be provided to the veteran and his 
representative.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




